       Case 1:17-cr-00043-LG-JCG Document 15 Filed 04/23/20 Page 1 of 3
                                                                               81,7('67$7(6',675,&7&2857
                                                                              6287+(51',675,&72)0,66,66,33,


                                                                                      FILE D
                 IN THE UNITED STATES DISTRICT COURT                                   Apr 13 2020
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI                         $57+85-2+16721&/(5.
                                                                                              
                                                                               %\BBBBBBBBBBBBBBBBB&OHUN
                                                                                   BBBBB
                                                                                   BB BBBBBBBBBBBBBBBBB



In re: Administrative Orders of the U. S. District Court     Case No. 3:40-mc-0011

                                GENERAL ORDER

      On March 13, 2020, the United States District Court for the Southern

District of Mississippi entered a Special Order addressing the Coronavirus

pandemic. On March 31, 2020, the Court entered a second Special Order

superseding the previous. Since then, the pandemic has grown exponentially in the

United States and this district. In response to the pandemic, the President first

declared a national emergency and then, on March 27, 2020, signed the

Coronavirus Aid, Relief, and Economic Security (CARES) Act. The Judicial

Conference of the United States has also found that emergency conditions due to

the national emergency have affected and will materially affect the functioning of

the federal courts generally. Due to the ongoing pandemic, certain defendants

under the jurisdiction of this Court are seeking compassionate release.

      To efficiently process motions and petitions raising potential claims for relief

under Section 603 of the 2018 First Step Act, the Office of the Federal Public

Defender for the Southern District of Mississippi is hereby appointed to represent

any defendant previously determined to have been entitled to appointment of counsel

and any defendant who is now indigent, who either contacts the Office of the Federal
       Case 1:17-cr-00043-LG-JCG Document 15 Filed 04/23/20 Page 2 of 3




Public Defender or files a pro se motion in this district. If the Office of the Federal

Public Defender identifies a prohibitive conflict that would prevent representation

of a client, or other good cause supports appointment of outside counsel, the Office

of the Federal Public Defender shall inform the judge and request appointment of

counsel from the Criminal Justice Act panel.

      Upon appointment of counsel as provided by this Order, the United States

Probation Office and the United States District Court Clerk’s Office for the

Southern District of Mississippi are authorized to disclose Presentence

Investigation Reports, Statements of Reasons, and Judgments to the Office of the

Federal Public Defender for the purpose of determining eligibility for

compassionate release. Should the Federal Public Defender determine that an

individual is eligible for compassionate release, they are authorized to present, on

that individual’s behalf, any petitions, motions, or applications relating thereto to

the Court for disposition.

      To enable the Office of the Federal Public Defender to determine eligibility

and prepare any required filing on an individual’s behalf, the Court directs the

United States Department of Justice to facilitate the process for the Office of the

Federal Public Defender to obtain the most recent and relevant documents,

including, but not limited to: the defendant’s progress report, sentence

computation form, financial responsibility form, inmate education data,
      Case 1:17-cr-00043-LG-JCG Document 15 Filed 04/23/20 Page 3 of 3




disciplinary data, inmate profile, medical records, and the Bureau of Prison’s

recommendation for release, if any. To the extent necessary, the Office of the

Federal Public Defender will assist such a defendant in executing a release form

authorizing the Bureau of Prisons to disclose institutional records.

      SO ORDERED, this the 8th day of April 2020.

                                 s/ Daniel P. Jordan III
                                 CHIEF UNITED STATES DISTRICT JUDGE
